 Case 1:18-cr-00160-LMB Document 79 Filed 01/18/19 Page 1 of 5 PageID# 1253
                                                                                            RLED
                                                                                       IN OPEN COURT "'•



                    IN THE UNITED STATES DISTRICT COURT FOR TH
                             EASTERN DISTRICT OF VIRGINIA
                                                                                 CLERK, U.S. DISTRICT COURV   i
                                       Alexandria Division                          ALEXA\NDniA. VI-,   \     j




UNITED STATES OF AMERICA


               V.                                   Criminal No. 1:18-CR-160


KEISHA L. WILLIAMS,


                       Defendant.


                             CONSENT ORDER OF FORFEITURE


       WHEREAS,on June 13, 2018, a Superseding Indictment was entered in this Court

charging the Defendant, Keisha L. Williams, with wire fraud in violation of Title 18 United

States Code, Section 1343(Counts 1-9), financial transactions in illegal proceeds in violation of

Title 18 United States Code, Section 1957(Counts 10-13), conspiracy to impersonate a federal

agent to demand money in violation of Title 18, United States Code, Section 371, and obtaining

confidential phone records in violation of Title 18, United States Code, Section 1039(c) and (d);

       WHEREAS,the Superseding Indictment included a Forfeiture Notice wherein the

Defendant was notified that, if convicted of an offense alleged in Counts 1-9 of the Superseding

Indictment, that the Defendant shall forfeit to the United States any property constituting or

derived from proceeds of the offense, pursuant to 18U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

2461(c), and if convicted of an offense alleged in Counts 10-13, shall forfeit any property

involved in such offense, pursuant to 18 U.S.C. § 982(a)(1), including but not limited to a money

judgment of at least $5,443,070 U.S. currency, and funds in certain Citibank and BB&T bank

accounts, a vehicle, and miscellaneous watches and clothing;
 Case 1:18-cr-00160-LMB Document 79 Filed 01/18/19 Page 2 of 5 PageID# 1254




        WHEREAS,on October 17, 2018,the Defendant, withdrew her not guilty plea and

pleaded guilty without a written plea agreement to wire fraud (Counts 1, 3-9), financial

transactions in illegal proceeds(Counts 10-13), conspiracy to impersonate a federal agent to

demand money(Count 14)and obtaining confidential phone records(Count 15);

        AND WHEREAS,the defendant agrees to waive the provisions of Federal Rules of

Criminal Procedure 1 l(b)(l)(J), 32.2(a), 32.2(b)(4) and 43(a) with respect to notice in the

Superseding Indictment and the plea colloquy that the government will seek forfeiture as part of

any sentence in this case, and that entry ofthis order shall be made a part of the sentence, in or

out ofthe presence ofthe Defendant, and included in the Judgment in this case without further

order ofthe Court.


       NOW,THEREFORE,IT IS HEREBY ORDERED,ADJUDGED AND DECREED

THAT:


        1. The United States of America shall have a forfeiture moneyjudgment, pursuant to

Fed. R. Crim. P. 32.2(b)(1)&(2), 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and 18

U.S.C. § 982(a)(1), against the Defendant, Keisha L. Williams,for $5,443,070 U.S. currency, an

amount that represents illegal proceeds the Defendant obtained from the commission of wire

fraud and financial transactions in illegal proceeds, in violation of 18 U.S.C. §§ 1343, and 1957,

the offenses of conviction, and an amount for which the defendant shall be solely liable.

       2. The United States of America may collect said judgment by all available means,

including but not limited to the forfeiture of direct proceeds and substitute assets.

       3.   Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry ofthis order, the United States is

authorized to conduct any appropriate discovery including depositions, interrogatories, requests
 Case 1:18-cr-00160-LMB Document 79 Filed 01/18/19 Page 3 of 5 PageID# 1255




for production of documents and for admissions, and pursuant to Fed. R. Civ. P. 45,the issuance

ofsubpoenas.

       4    In partial satisfaction ofthe forfeiture moneyjudgment,the following property is

forfeited to the United States, pursuant to 18 U.S.C.§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), or

18 U.S.C. § 982(a)(1), as property constituting or derived from proceeds of wire fraud, or

involved in financial transactions in illegal proceeds, or pursuant to 21 U.S.C. § 853(p), as

substitute property thereof:

       a.   Approximately $11,739.07 seized from Citibank Account No.9250636091, held in
            the name of Keisha Williams & Associates Consulting, LLC;

       b.   Approximately $6,722.07 seized from BB&T Account 0000256536307, held in the
            name of Keisha Williams & Associates Consulting, LLC;

       c.   Miscellaneous U.S. and Foreign Currency:

            (i)      $2,150 U.S. Dollars
            (ii)     5,000 French Francs:
            (iii)    10 Swiss Francs;
            (iv)     40 Euros;
            (v)      95 Canadian Dollars;
            (vi)     55 UAE Dirhams;

       d.   Burton Gift Card;

       e.   2012 Land Rover Range Rover, VIN: SALSK2D47CA753723;

       f.   Miscellaneous Watches:

            (i)      Stainless Steel Techno Marine Watch;
            (ii)     Stainless Steel Breitling Watch;
            (iii)    Montres Allison Watch;
            (iv)     Two Movado Museum Style Watches;
            (v)      Elini XI1 Watch;
            (vi)     Rolex Datejust Oyster Perpetual Watch;
            (vii)    Vacheron Constantin Watch;
            (viii)   Joe Rodeo Watch;
            (ix)     Patek Philippe Watch;
            (x)      Christian Bemard Watch(back missing);
            (xi)     Hublot Big Bang Chronograph Watch; and
            (xii)    Hublot Big Bang Caviar Watch.
 Case 1:18-cr-00160-LMB Document 79 Filed 01/18/19 Page 4 of 5 PageID# 1256




        g.   Miscellaneous Men's and Women's Clothes, Purses and Shoes; and

        h. Glock 19 Firearm, S/N HFW348,with Magazine and 13 9mm Rounds.
        t             ■'\lQr>e^cA         pc;r4<b\\'i)
        5. The Attorney General, Secretary of the TreasuryTThe Secretary of Homeland

Security, or a designee, is hereby authorized* to seize, inventory, and otherwise maintain custody

and control of the property, whether held by the defendant or by a third party, and to conduct any

discovery proper in identifying, locating or disposing of the property subject to forfeiture

pursuant to Fed. R. Grim. P. 32.2 (b)(3) and 21 U.S.C. § 853(g).

        6. The United States shall publish notice of this order and of its intent to dispose of the

property in such manner as the Attorney General may direct, including publication on the

Government's Internet site, www.forfeiture.gov , for 30 consecutive days, and to the extent

practicable, provide direct written notice to any persons known to have alleged an interest in the

property pursuant to Fed. R. Grim. P. 32.2(b)(6) and 21 U.S.G. § 853(n)(l) & (2).

        7. This forfeiture order is final as to the Defendant, and shall be made part of the

defendant's sentence and included in the Judgment in this case pursuant to Fed. R. Grim. P.

32.2(b)(4)(A).

        8.   Any person, other than the Defendant, asserting any legal interest in the property

may, within thirty (30) days of the final publication of notice or his receipt of notice, whichever

is earlier, petition the court for a hearing to adjudicate the validity of the alleged interest in the

property pursuant to Fed. R. Grim. P. 32.2(c)(1) and 21 U.S.G. § 853(n)(2).

        9.   If no third party files a timely petition or if this Gourt denies and/or dismisses all

third party petitions timely filed, this Order shall become the Final Order of Forfeiture, and the

United States shall have clear title to the property and may warrant good title to any subsequent

purchaser or transferee pursuant to Fed. R. Grim. P. 32.2(c)(2) and 21 U.S.G. § 853(n)(7).
 Case 1:18-cr-00160-LMB Document 79 Filed 01/18/19 Page 5 of 5 PageID# 1257




        10. If this Court grants any third party rights, a Final Order of Forfeiture that amends

this Order as necessary to account for said third party rights, shall be entered pursuant to

Fed. R. Grim. P. 32.2(c)(2) and 21 U.S.C. § 853(n)(6).


Date:     M
        Aljixandria, Virginia


                                                                         /s/
                                                         Leonie M. Bi'inkema
                                                         United States District Judge
 WE ASK FOR THIS:


        G.Zachary Terwilliger
        United States Attorney




 By:
        Jack Hanly
        Grace Hill
        Assistant United States Attorneys




  Keisha L       lams

  Defendant




         Lee Jenkins Jr., Es
 'Counsel for the Defendant
